DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2.	Claims 12, 16-29 and 31-32 are allowable. Claims 1-6 and 30, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I through IV, as set forth in the Office action mailed on August 5, 2019 is hereby withdrawn and claims 1-6 and 30 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.








EXAMINER’S AMENDMENT


3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Paikoff on February 4, 2021

The application has been amended as follows: 
	Cancel claims 7-11.

	Claim 30:  Delete the phrase “The use of a” and insert the term - - The - -.




REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance:  Applicant claims a continuous method as recited in claim 1.  Additionally, Applicant claims a polymeric yarn as recited in claims 12 and 31.  The closest prior art, Da Cunha, U.S. Patent Number 8,003,027, teaches a continuous method for production of at least one polymeric yarn [column 6, lines 55-65] comprising the steps of mixing a polymer with a first solvent, providing a mixture of a polymer and a gelling solvent in a vessel; homogenizing the mixture [reference claim 23]; rendering the mixture inert wherein the homogenization mixture is carried out under inert conditions; dosing the mixture in an extruder [reference claim 1]; immersing the mixture in a 2 gas stream [column 1, lines 45-53]; stretching [drawing] at least once the at least one polymeric yarn at a temperature in excess of 80 °C [ claim 1].  Da Cunha teaches that the polymer comprises ultra-high molecular weight polyethylene [column 11, lines 31-32 and Example 1].  Example 1 of Da Cuhna teaches that the ultra-high molecular weight polyethylene has an intrinsic viscosity between 5 dL/g and 40 dL/g and a polydispersity index ranging between 2 and 10.  Da Cuhna fails to teach or suggest wherein an air gap is maintained before the mixture achieves a surface of the liquid of the quenching bath.  Da Cuhna fails to teach or suggest a polymeric yarn having an average aspect ratio of nanopores greater than 50 formed from the claimed process conditions.

	In summary, claims 1-6, 12 and 16-32 are allowed.


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



CONCLUSION
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786